DETAILED ACTION 

Notice of Pre-AlA or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to 

file provisions of the AIA . 

Drawings

 The drawings are objected to because Figures 4A, 4B and 4C include written matter that 

should be in the specification and all written matter referred to in the figures and 

specification with REFERENCE NUMBERS. Corrected drawing sheets in compliance with 

37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

application. Any amended replacement drawing sheet should include all of the figures appearing on the 

immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

the remaining figures must be renumbered and appropriate changes made to the brief description of 

the several views of the drawings for consistency. Additional replacement sheets may be necessary to 

show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant 

to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

informed of any required corrective action in the next Office action. The objection to the drawings will 

not be held in abeyance.







Figures 2A,2B AND 3 are indicated in the “Brief Description of the Drawings” as being “available in the 

market” which appears to be that they are “PRIOR ART”. If they are “ PRIOR ART” as discussed they 

should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See 

MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 

Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the 

drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and 

informed of any required corrective action in the next Office action. The objection to the drawings will 

not be held in abeyance.



The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the 

invention specified in the claims. Therefore, the claim 1 claims the “apex elevated from a base surface of 

the pad” and where “ designs are elevated towards the base portion” as in claim 6 must be shown or the 


feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

brief description of the several views of the drawings for consistency. Additional replacement sheets 

may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted

after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

applicant will be notified and informed of any required corrective action in the next Office action. The 

objection to the drawings will not be held in abeyance.

Specification 

The use of the terms of VELCRO and LYCRA, which is a trade name or a mark used in commerce, has 

been noted in this application. It should be capitalized wherever it appears and be accompanied by the 

generic terminology of a hook and loop fastener and spandex, respectively. Although the use of trade 

names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective 

marks) are permissible in patent applications, the proprietary nature of the marks should be respected 

and every effort made to prevent their use in any manner which might adversely affect their validity as 

commercial marks. The specification is objected to as failing to provide proper antecedent basis for the 

claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is 

required: It is not clear as to where in the specification there is support for claim 1 wherein “ An apex 

elevated from a base surface of the pad” is found. The specification incudes superfluous narrative 

language discussing the applicants business steps with their demo manufacturer and it is difficult to find 

the steps of the creation of the invention and what is now claimed. Please indicate where in the 

specification there is support for the claimed language of claim 1 as discussed above. 

As discussed above in regard to the Drawings, a figure that shows the same has not been found.


It is also not clear as to where the support for the design being elevated “towards the base portion” as 

claimed in claim 6.    It is not clear as to where this language is included in the specification or as to 

where it is located in the drawings as discussed above. The unclear term being “toward” since they 

appear to be elevated off of or from the base.

The disclosure is objected to because of the following informalities: The “Related Application 

Information” needs to be updated to include that the Parent Application has been abandoned.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 6 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as 

being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. In regard to claim 6, it 

is not clear as to what applicant means as “elevated “towards” the base portion” as in claim 6 since it 

appears that the apex is elevated from or off of the base portion and not “towards”. So it is not clear as 

to what applicant intends to claim. In claim 11, in lines 1 and 8, it is not clear as to what “a t least one 

body part” encompasses and as to whether it is of a wearer or the device. If it is of a human wearer 

applicant needs to claim the method 2without claiming non statutory subject matter of a human body. 

Applicant may consider recitations as “Configured to be worn over” . Claim 14 contains the 

trademark/trade name VELCRO. Where a trademark or trade name is used in a claim as a limitation to 

identify or describe a particular material or product, the claim does not comply with the requirements of 

35 U.S.C. 112(b) or 35 U.S.C.

112 (pre-AlA), second paragraph. See Fx parte Simpson, 218 USPQ 1020 (Bd. App. 1982). 

The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any 

particular material or product. A trademark or trade name is used to identify a source of goods, and not 

the goods themselves. Thus, a trademark or trade name does not identify or describe the goods 

associated with the trademark or trade name. In the present case, the trademark/trade name is used to 

identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite. 

However, the claims, as best understood, have been examined on their merits.

Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 

(or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

supporting the rejection, would be the same under either status. The following is a quotation of the 

appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in 

this Office action: A person shall be entitled to a patent unless — (a)(2) the claimed invention was 

described in a patent issued under section 151, or in an application for patent published or deemed 

published under section 122(b), in which the patent or application, as the case may be, names another 

inventor and was effectively filed before the effective filing date of the claimed invention. Claim(s) 1-10 

is/are rejected under 35 U.S.C. 102a2 as being anticipated by Cheung (US 10485271). In regard to claim 

1, Cheung discloses an undergarment pad 300 in figures 7-11, with an outer portion 310 having a convex 

shape as in figures 9 and 10 and Abstract and col. 5, lines 1-12; a corresponding

inner portion 330 as in figure 9 and 10 with a concave shape, the outer portion joined to the inner

portion at least one curved edge and an apex elevated from a base surface of the pad as in figure 7 at

the area within the engraved area of 305 and in figure 8 at the area within 303. In regard to claim 2,

Cheung discloses the undergarment pad that is substantially triangular at 6E figure and that has rounded

vertices in 6E as broadly claimed. In regard to claim 4 the inner portion of Cheung has one or more

designs as in figure 6E . 7 and 8.

In regard to claim 5 the designs of Cheung consist of circles and portions thereof as claimed as in figure

6E.

In regard to claim 6 the designs of Cheung are elevated as claimed as in figures 6E, 9 and 10. In

regard to claim 7 Cheung discloses the designs within the claimed range of mm elevations as in Cheung

claim 10. In regard to claim 8 Cheung discloses the intermediate layer 330, coupled between the outer

portion 310 and the inert portion 330. See Cheung Abstract, figures 9 and 10 and col. 5, lines 1-12.


 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103

(or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the

rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale

supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set

forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is

not identically disclosed as set forth in section 102, if the differences between the claimed invention

and the prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

claimed invention pertains. Patentability shall not be negated by the manner in which the invention was 

made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are 

applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized 
as follows:

1. Determining the scope and contents of the prior art.

Application/Control Number: 16/192,943 Page 8 Art Unit: 3732

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view 

of Kirkwood (US 6443805).

In regard to claim 11 Cheung discloses the provision of the pad as claimed and as discussed above in 

regard to claim 1. However, Cheung does not specifically disclose the insertion of the pad within layers 

of a garment to hold the pad within the garment as claimed. Kirkwood discloses the method of providing 

the pad with a convex outer shape and concave inner shape in figures 9A and 9B . The Cheung pad 

incudes the elevated apex area elevated from the base portion. The pad of Kirkwood 17 is inserted with 

in the garment of Kirkwood within a pocket.

 Accordingly it would have been obvious to one having ordinary skill in the art to use the Cheung pad 

within the Kirkwood garment as desired in order to enhance the breasts of the wearer as desired. (See 

Kirkwood, figures 9A, 9B, 8, 10-12 and col. 4, line 50- col. 7, line 19). In regard to claim 12 the pad 17 of 

Kirkwood is within the space of the inner and outer


layers of the clothing as claimed and as seen in figures 8-12. In regard to claim 15, the Cheung pad 

includes the designs as claimed as discussed above. In regard to claims 16-20 Cheung discloses the 

designs as claimed, the layers as claimed and the design height as claimed all as discussed above in 

regard to claims 1-10.

 Accordingly,   it would have been obvious to one having ordinary skill in the art to use the Cheung pad 

within the Kirkwood garment as desired in order to enhance the breasts of the wearer as desired. (See 

Kirkwood, figures 9A, 9B, 8, 10-12 and col. 4, line 50- col. 7, line 19). Claims 13 and 14 is/are rejected 

under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kirkwood as applied to claim 11 

above, and further in view of Linkon (US 8840442). In regard to claims 13 and 14 Cheung and Kirkwood 

disclose the pads and garment as claimed as in claim 11 above as discussed above. Whoever, they do 

not disclose the pads being attached to the bra by fasteners as claimed.    Linkon discloses the pads 

21,23 

attached to the bra pocket /cup 37 with hook and loop fasteners 39 as in the figures and in col. 8, line 

38-55 so that the pads stay in the correct portion within the brassiere as desired.

 Accordingly it would have been obvious to one having ordinary skill in the art to modify the brassiere of 

Cheung and Kirkwood to attach the pads to the garments with fasteners as claimed as seen in Linkon to 

secure the pads to the garment in the correct position so they will not move about in wear.

Conclusion 

Applicant has filed this Continuation in Part Application without providing any new claims and have 

included the claims as originally filed in the parent application. Therefore, the same rejection as outlined 

in the parent application is included herein and still stands.

Any inquiry concerning this communication or earlier communications from the examiner should be 

directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be 

reached on MON.-THURS..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa 

Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this 

application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application 

Information Retrieval (PAIR) system. Status information for published applications may be obtained 

from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

through Private PAIR only. For more information about the PAIR system, see ftir: //mair- 

direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

CANADA) or 571-272-1000.



/GLORIA M HALE/

Primary Examiner, Art Unit 3732